In a matrimonial action, defendant appeals from an order of the Supreme Court, Suffolk County, dated October 13, 1978, which (1) modified a prior judgment of divorce to the extent of increasing child support payments from $50 per week to $80 per week, and (2) granted $500 in counsel fees. Order reversed, without costs or disbursements, and matter remitted to Special Term for a hearing in accordance herewith. In view of the existence of disputed issues of fact as to the parties’ income and the needs of the children, it was error to grant a modification of the child support provisions of the divorce decree without a hearing. (See, e.g., Matter of Kramer v Kramer, 49 AD2d 907.) An award of counsel fees in this action may be made after the hearing ordered today, based upon the parties’ ability to pay and without regard to gender, as provided in this court’s decision in Childs v Childs (69 AD2d 406). Mollen, P. J., Lazer, Cohalan and Gibbons, JJ., concur.